DETAILED ACTION
1.    	This action is responsive to communication filed on 13 October 2020, with acknowledgement of an original application filed on 31 July 2018.

2.    	Claims 1-20 are currently pending. Claims 1, 9, and 15 are in independent forms. Claims 1, 9, and 15 has been amended. 

Response to Arguments
3.    	Applicant's arguments with the 35 USC 101 is sufficient to overcome the rejection of claims 1-20 under 35 U.S.C. § 101, the rejection is withdrawn.

Response to Arguments
4.    	Applicant's arguments filed on 13 October 2020 have been fully considered however they are moot due to new grounds of rejection below initiated by applicant's amendment.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. US Patent Application Publication No. 2013/0233154 (hereinafter Little) in view of Gannon US Patent Application Publication No. 2012/0137855 (hereinafter Gannon).
Regarding claim 1, Little discloses a computer-implemented method comprising: 
“displaying a plurality of instruments on a user interface” (see Little par. 0032, In response to a selection of one of the categories of characteristics, the user interface can display the characteristics that fall within the category of characteristics. For instance, if the user has selected the instruments category as the category of characteristics, user interface can display different types of instruments including piano, violin, viola, cello, bass, guitar, drums, etc.).
“receiving an indication of a first selected instrument, wherein the first selected instrument is selected from the plurality of instruments” (see Little Fig. 3C, par. 0046,  the user selecting instrument button 389 (e.g., through a finger tap). In this example, instrument button 389 is highlighted to indicate that the user would like to edit the instrument associated with note event 375, in response to receiving a user selection of instrument button 389, a selectable menu 396 including a number of different instruments is displayed); 
“receiving one or more first sequences of notes” (see Little par. 0029, At block 202, the music editing application (also referred to as matrix editor) can provide a user interface that displays at least one track or recording (e.g., in a MIDI channel) including one or more note events. At block 204, the music editing application can receive a user selection of a particular note event in the one or more note events); 
“generating one or more saved sound compositions based on the first selected instrument and the one or more first sequences of notes” (see Little par. 0013, the music editing application may also permit the user to perform various input with respect to the sequence of note events, e.g., via a touch-sensitive display of the electronic device. A note event is a representation of a musical note in musical performance data that can be associated with one or more note event characteristics, such as a pitch or duration. Some embodiments can append additional tags to a MIDI file to create an extended MIDI file such that additional characteristics can be associated with each note event);

However, in analogues art, Gannon discloses comparing, by an authentication engine (Fig. 3, element 300), one or more current sound compositions to the one or more saved sound compositions using sound analysis (see Gannon par. 0015-0016, a determiner 306 operable to determine a first parameter based on the component, and a second parameter based on the portion of the pre-recorded musical composition; a comparator 308 operable to compare the first parameter to the second parameter to determine a degree of similarity between the component and the portion); authenticating, by the authentication engine, a user based on a similarity between the one or more current sound compositions and the one or more saved sound composition, wherein the authentication allows the user to access critical data (see Gannon Par. 0006-0007, 0114, comparing the first parameter to the second parameter to determine a degree of similarity between the component and the portion; and 6) selecting the portion of the pre-recorded musical composition based on the degree of similarity between the first and second parameters. By basing the selection of a portion of the pre-recorded musical composition on the degree of similarity with the component of the composition that is input, portions that are musically similar but not musically the same as the component can be selected for addition to the composition. If the user is generating a composition for a specific chording instrument, it may be desirable to substitute the best possible chord for the actual chord that would match the user's chord when the database doesn't include a Riff made with the specific chording instrument).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or  
more musical compositions included in a database (see Gannon par. 0005).

Regarding claim 3, Little in view of Gannon discloses the computer-implemented method of claim 1, 
Little further discloses receiving an indication of a current selected instrument, wherein the current selected instrument is selected from the plurality of instruments (see Little Fig. 3C, par. 0046); receiving one or more current sequences of notes (see Little par. 0029); generating the one or more current sound compositions based on the current selected instrument and the one or more current sequences of notes (see Little par. 0013).

Regarding claim 4, Little in view of Gannon discloses the computer-implemented method of claim 1, 
Gannon in view of Gannon further discloses saving the one or more saved sound compositions in authentication data, wherein the authentication data is used to authenticate a plurality of users (see Gannon par. 0016-0017); and deleting the indication of the first selected instrument, wherein the comparing the one or more current sound compositions to the one or more saved sound compositions is absent consideration of the first selected instrument (see Gannon par. 0015-0017).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or  
more musical compositions included in a database (see Gannon par. 0005).
 Regarding claim 5, Little in view of Gannon discloses the computer-implemented method of claim 1, 
Gannon further discloses saving the one or more first sequences of notes in authentication data, wherein the authentication data is used to authenticate a plurality of users (see Gannon par. 0016-0017); comparing the one or more current sequences of notes to the one or more first sequences of notes (see Gannon par. 0016-0017); and wherein the authenticating the user is further based on a similarity between the one or more current sequences of notes and the one or more first sequences of notes (see Gannon Par. 0006-0007). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or  
more musical compositions included in a database (see Gannon par. 0005).

Regarding claim 6, Little in view of Gannon discloses the computer-implemented method of claim 1, 
Gannon further discloses recording a first tempo of the one or more first sequences of notes (see Gannon par. 0008); wherein the generating the one or more saved sound compositions is further based on the first tempo, wherein at least a portion of the one or more saved sound compositions has the first tempo (see Gannon par. 0018); and wherein the comparing the one or more current sound compositions to the one or more saved sound compositions using sound analysis comprises comparing a current tempo of the one or more current sound compositions to the first tempo of the one or more saved sound compositions (see Gannon par. 0016-0017,  0108).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or  
more musical compositions included in a database (see Gannon par. 0005).

Regarding claim 7, Little in view of Gannon discloses the computer-implemented method of claim 1, 
Little further discloses receiving an instruction to reorder the one or more first sequences of notes according to a new order (see Little par. 0029); wherein the generating the one or more saved sound compositions is further based on the new order of the one or more first sequences of notes (see Little par. 0029-0030). 

Regarding claim 8, Little in view of Gannon discloses the computer-implemented method of claim 7, 
Little further discloses wherein the new order indicates that a first sequence of notes in the one or more first sequences of notes and a second sequence of the notes in the one or more first sequences of notes are simultaneous (see Little par. 0030). 

Regarding claim 9, Little discloses a system comprising: 
“a memory having computer-readable instructions” ( Fig. 1,storage subsystem 115); and 
one or more processors (Fig. 1, Processing unit 110) for executing the computer-readable instructions, the computer-readable instructions comprising: 
“displaying a plurality of instruments on a user interface” (see Little par. 0032, In response to a selection of one of the categories of characteristics, the user interface can display the characteristics that fall within the category of characteristics. For instance, if the user has selected the instruments category as the category of characteristics, user interface can display different types of instruments including piano, violin, viola, cello, bass, guitar, drums, etc.).
“receiving an indication of a first selected instrument, wherein the first selected instrument is selected from the plurality of instruments” (see Little Fig. 3C, par. 0046,  the user selecting instrument button 389 (e.g., through a finger tap). In this example, instrument button 389 is highlighted to indicate that the user would like to edit the instrument associated with note event 375, in response to receiving a user selection of instrument button 389, a selectable menu 396 including a number of different instruments is displayed); 
 “receiving one or more first sequences of notes” (see Little par. 0029, At block 202, the music editing application (also referred to as matrix editor) can provide a user interface that displays at least one track or recording (e.g., in a MIDI channel) including one or more note events. At block 204, the music editing application can receive a user selection of a particular note event in the one or more note events); 
“generating one or more saved sound compositions based on the first selected instrument and the one or more first sequences of notes” (see Little par. 0013, the music editing application may also permit the user to perform various input with respect to the sequence of note events, e.g., via a touch-sensitive display of the electronic device. A note event is a representation of a musical note in musical performance data that can be associated with one or more note event characteristics, such as a pitch or duration. Some embodiments can append additional tags to a MIDI file to create an extended MIDI file such that additional characteristics can be associated with each note event);
Little does not explicitly discloses comparing, by an authentication engine, one or more current sound compositions to the one or more saved sound compositions using sound analysis; authenticating, by an authentication engine, a user based on a similarity between the one or more current sound compositions and the one or more saved sound composition, wherein the authentication allows the user to access critical data.
However, in analogues art, Gannon discloses comparing, by an authentication engine (Fig. 3, element 300), one or more current sound compositions to the one or more saved sound compositions using sound analysis (see Gannon par. 0015-0016, a determiner 306 operable to determine a first parameter based on the component, and a second parameter based on the portion of the pre-recorded musical composition; a comparator 308 operable to compare the first parameter to the second parameter to determine a degree of similarity between the component and the portion); authenticating, by an authentication engine, a user based on a similarity between the one or more current sound compositions and the one or more saved sound composition, wherein the authentication allows the user to access critical data (see Gannon Par. 0006-0007, 0114, comparing the first parameter to the second parameter to determine a degree of similarity between the component and the portion; and 6) selecting the portion of the pre-recorded musical composition based on the degree of similarity between the first and second parameters. By basing the selection of a portion of the pre-recorded musical composition on the degree of similarity with the component of the composition that is input, portions that are musically similar but not musically the same as the component can be selected for addition to the composition. If the user is generating a composition for a specific chording instrument, it may be desirable to substitute the best possible chord for the actual chord that would match the user's chord when the database doesn't include a Riff made with the specific chording instrument).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or  
more musical compositions included in a database (see Gannon par. 0005).

Regarding claim 11, Little in view of Gannon discloses the system of claim 9,
Little further discloses receiving an indication of a current selected instrument, wherein the current selected instrument is selected from the plurality of instruments (see Little Fig. 3C, par. 0046); receiving one or more current sequences of notes (see Little par. 0029); Shen does not explicitly discloses but Gannon discloses generating the one or more current sound compositions based on the current selected instrument and the one or more current sequences of notes (see Little par. 0013).

Regarding claim 12, Little in view of Gannon discloses the system of claim 9,
 Gannon further discloses saving the one or more saved sound compositions in authentication data, wherein the authentication data is used to authenticate a plurality of users (see Gannon par. 0016-0017); and deleting the indication of the first selected instrument, wherein the comparing the one or more current sound compositions to the one or more saved sound compositions is absent consideration of the first selected instrument (see Gannon par. 0015-0017). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or  
more musical compositions included in a database (see Gannon par. 0005).

Regarding claim 13, Little in view of Gannon discloses the system of claim 9,
 Gannon further discloses saving the one or more first sequences of notes in authentication data, wherein the authentication data is used to authenticate a plurality of users (see Gannon par. 0016-0017); comparing the one or more current sequences of notes to the one or more first sequences of notes (see Gannon par. 0016-0017); and wherein the authenticating the user is further based on a similarity between the one or more current sequences of notes and the one or more first sequences of notes (see Gannon par. 0006-0007).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or  
more musical compositions included in a database (see Gannon par. 0005).

Regarding claim 14, Little in view of Gannon discloses the system of claim 9,
Gannon further discloses recording a first tempo of the one or more first sequences of notes (see Gannon par. 0008); wherein the generating the one or more saved sound compositions is further based on the first tempo, wherein at least a portion of the one or more saved sound compositions has the first tempo (see Gannon par. 0018); and wherein the comparing the one or more current sound compositions to the one or more saved sound compositions using sound analysis comprises comparing a current tempo of the one or more current sound compositions to the first tempo of the one or more saved sound compositions (see Gannon par. 0016-0017, 0108).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or  
more musical compositions included in a database (see Gannon par. 0005).

Regarding claim 15, Little discloses a computer-program product for authenticating a user, the computer-program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
“displaying a plurality of instruments on a user interface” (see Little par. 0032, In response to a selection of one of the categories of characteristics, the user interface can display the characteristics that fall within the category of characteristics. For instance, if the user has selected the instruments category as the category of characteristics, user interface can display different types of instruments including piano, violin, viola, cello, bass, guitar, drums, etc.).
“receiving an indication of a first selected instrument, wherein the first selected instrument is selected from the plurality of instruments” (see Little Fig. 3C, par. 0046,  the user selecting instrument button 389 (e.g., through a finger tap). In this example, instrument button 389 is highlighted to indicate that the user would like to edit the instrument associated with note event 375, in response to receiving a user selection of instrument button 389, a selectable menu 396 including a number of different instruments is displayed); 
 “receiving one or more first sequences of notes” (see Little par. 0029, At block 202, the music editing application (also referred to as matrix editor) can provide a user interface that displays at least one track or recording (e.g., in a MIDI channel) including one or more note events. At block 204, the music editing application can receive a user selection of a particular note event in the one or more note events); 
“generating one or more saved sound compositions based on the first selected instrument and the one or more first sequences of notes” (see Little par. 0013, the music editing application may also permit the user to perform various input with respect to the sequence of note events, e.g., via a touch-sensitive display of the electronic device. A note event is a representation of a musical note in musical performance data that can be associated with one or more note event characteristics, such as a pitch or duration. Some embodiments can append additional tags to a MIDI file to create an extended MIDI file such that additional characteristics can be associated with each note event);
Little does not explicitly discloses comparing, by an authentication engine, one or more current sound compositions to the one or more saved sound compositions using sound analysis; authenticating, by an authentication engine, a user based on a similarity between the one or more current sound compositions and the one or more saved sound composition.
However, in analogues art, Gannon discloses comparing, by an authentication engine (Fig. 3, element 300), one or more current sound compositions to the one or more saved sound compositions using sound analysis (see Gannon par. 0016-0017, a determiner 306 operable to determine a first parameter based on the component, and a second parameter based on the portion of the pre-recorded musical composition; a comparator 308 operable to compare the first parameter to the second parameter to determine a degree of similarity between the component and the portion); authenticating, by an authentication engine, a user based on a similarity between the one or more current sound compositions and the one or more saved sound composition, wherein the authentication allows the user to access critical data (see Gannon Par. 0006-0007, 0114, comparing the first parameter to the second parameter to determine a degree of similarity between the component and the portion; and 6) selecting the portion of the pre-recorded musical composition based on the degree of similarity between the first and second parameters. By basing the selection of a portion of the pre-recorded musical composition on the degree of similarity with the component of the composition that is input, portions that are musically similar but not musically the same as the component can be selected for addition to the composition. If the user is generating a composition for a specific chording instrument, it may be desirable to substitute the best possible chord for the actual chord that would match the user's chord when the database doesn't include a Riff made with the specific chording instrument).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or  
more musical compositions included in a database (see Gannon par. 0005).
 
Regarding claim 17, Little in view of Gannon discloses the computer-program product of claim 15, 
Little further discloses receiving an indication of a current selected instrument, wherein the current selected instrument is selected from the plurality of instruments (see Little Fig. 3C, par. 0046); receiving one or more current sequences of notes (see Little par. 0029); Shen does not explicitly discloses but Gannon discloses generating the one or more current sound compositions based on the current selected instrument and the one or more current sequences of notes (see Little par. 0013).

Regarding claim 18, Little in view of Gannon discloses the computer-program product of claim 15, 
Gannon further discloses saving the one or more saved sound compositions in authentication data, wherein the authentication data is used to authenticate a plurality of users (see Gannon par. 0016-0017); and deleting the indication of the first selected instrument, wherein the comparing the one or more current sound compositions to the one or more saved sound compositions is absent consideration of the first selected instrument (see Gannon par. 0015-0017). 
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or 
more musical compositions included in a database (see Gannon par. 0005).

Regarding claim 19, Little in view of Gannon discloses the computer-program product of claim 15, 
Gannon further discloses saving the one or more first sequences of notes in authentication data, wherein the authentication data is used to authenticate a plurality of users (see Gannon par. 0016-0017); comparing the one or more current sequences of notes to the one or more first sequences of notes (see Gannon par. 0016-0017); and wherein the authenticating the user is further based on a similarity between the one or more current sequences of notes and the one or more first sequences of notes (see Gannon par. 0006-0007).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or 
more musical compositions included in a database (see Gannon par. 0005).

 Regarding claim 20, Little in view of Gannon discloses the computer-program product of claim 15, 
Gannon further discloses recording a first tempo of the one or more first sequences of notes (see Gannon par. 0008); wherein the generating the one or more saved sound compositions is further based on the first tempo, wherein at least a portion of the one or more saved sound compositions has the first tempo (see Gannon par. 0018); and wherein the comparing the one or more current sound compositions to the one or more saved sound compositions using sound analysis comprises comparing a current tempo of the one or more current sound compositions to the first tempo of the one or more saved sound compositions (see Gannon par. 0016-0017, 0108).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Gannon into the system of Little in order to generate a musical composition from one or more portions of one or more performances of one or 
more musical compositions included in a database (see Gannon par. 0005).
7.	Claims 2, 10, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Little et al. US Patent Application Publication No. 2013/0233154 (hereinafter Little) in view of Gannon US Patent Application Publication No. 2012/0137855 (hereinafter Gannon) in further view of Patton  US Patent Application Publication No. 20140254831 (hereinafter Patton).
Regarding claims 2, 10, 1nd 16, Little in view of Gannon discloses the computer-implemented method of claim 1, the system of claim 9, the computer-program product of claim 15,
Little in view of Gannon does not explicitly discloses associating the first sequence of notes with the first selected instrument; and associating a second sequence of notes with a second selected instrument; wherein the saved sound composition comprises a first simulation of the first sequence of notes played by the first selected instrument and a second simulation of the second sequence of notes played by the second selected instrument.
However, in analogues art, Patton discloses associating the first sequence of notes with the first selected instrument (see Patton par. 0046-0047, When paired with an instrument, voice or sound sample file, the MIDI stream may provide instructions for playing a sequence of notes corresponding to the selected instrument, voice or sound sample file); and associating a second sequence of notes with a second selected instrument (see Patton par. 0046, When paired with an instrument, voice or sound sample file, the MIDI stream may provide instructions for playing a sequence of notes corresponding to the selected instrument, voice or sound sample file, a first recorded audio file 320 may correspond to the audio recording of a guitar playing through the entire length of a song. Likewise, a second recorded audio file 322 may correspond to the audio recording of a vocalist singing through the entire length of a song); wherein the saved sound composition comprises a first simulation of the first sequence of notes played by the first selected instrument and a second simulation of the second sequence of notes played by the second selected instrument (see Patton pars. 0070-0074, generating a musical transition to move from measure 15 to measure 35 by timing the entrance of one or more tracks. In this example, two extra copies of measure 35 (referred to as first transition measure 920 and second transition measure 922) are used as the basis of the transition. Moreover, composition rules 350 (see FIG. 3) may be used to determine which tracks are played during these two extra measures).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Patton into the system of Little and Gannon in order to include a modifications made according to a set of composition rules to facilitate smooth musical transitions (see Patton Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        
/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433